Citation Nr: 0505793	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-30 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
including as a result of herbicide exposure.

2.  Entitlement to service connection for chronic 
prostatitis, including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971 with service in Vietnam from December 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In January 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for chronic 
prostatitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bladder cancer was not manifested in service and is not 
otherwise related to service. 


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2003, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the March 2003 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either inform 
VA about any additional information of evidence that supports 
his claim so that VA could attempt to obtain them or to get 
the information himself and send it to VA.  The Board finds 
that the veteran was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

In addition the Board notes that the March 2003 notice 
letter, which preceded the May 2003 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the veteran's claim on appeal.  

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran has not been afforded a VA examination 
in connection with his claim for service connection for 
bladder cancer.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion.  38 
U.S.C.A. § 5103A(d)(1).  Such an examination is necessary if 
there is competent medical evidence of a current disability 
and evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  As discussed in more detail below, 
while there is evidence of current treatment for bladder 
cancer, there is no true indication that the disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board, therefore, finds that the record 
contains sufficient evidence for a decision to be made on the 
claim.  

In addition, the RO obtained the veteran's service medical 
records and private treatment records identified by the 
veteran.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as cancer, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

In this case, the veteran claims that service connection for 
bladder cancer is warranted because this condition was 
incurred as a result of his exposure to Agent Orange in 
Vietnam.

I.	Service Connection on a Presumptive Basis

The evidence indicates that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  However, it is 
noted that bladder cancer is not among the disabilities 
listed in 38 C.F.R. § 3.309(e) and is listed among those 
conditions that the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides is not warranted. 

The medical evidence of record also fails to show the onset 
of bladder cancer within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  Rather, the earliest documented 
evidence of bladder cancer is noted in 1991.

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for bladder cancer 
must be denied on a presumtive basis.

II.	Service Connection on a Direct Basis

The veteran may still be entitled to a grant of service 
connection on a direct basis if it can be shown that his 
bladder cancer had its onset during his military service, or 
became manifest to a compensable degree within one year of 
his separation from such service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The competent medical evidence of record shows that the 
veteran is currently diagnosed with transitional cell 
carcinoma of the bladder.  Thus, medical evidence of a 
current chronic disability is shown by the evidence of 
record.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records, however, are absent complaints, 
findings or diagnoses of any problems associated with the 
bladder during service.  On the clinical examination for 
separation from service, the veteran's G-U system was 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the veteran suffered from any problems or disease 
of the bladder during service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

There is similarly no competent medical evidence of record 
that links the veteran's bladder cancer to any incident of 
service.

Although the veteran contends that his bladder cancer is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links the currently diagnosed bladder cancer to any incident 
or incidents of service, service connection for bladder 
cancer on a direct basis must also be denied. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bladder cancer is 
denied.


REMAND

A review of the record discloses a need for further 
evidentiary development for the issue of entitlement to 
service connection for chronic prostatitis.

A November 1977 private medical record indicates that the 
veteran that the veteran was experiencing a recurring urinary 
tract infection.  Subsequent medical records, dated from the 
1990s, reveal that the veteran suffers from chronic 
prostatitis.

The veteran's service medical records are absent complaints, 
findings or diagnoses of prostatitis during service, and, as 
noted previously, on the clinical examination for separation 
from service, the veteran's G-U system was evaluated as 
normal.  However, there is a January 1969 record in which the 
veteran reported that he thought he had "GC."  The veteran 
did not have any symptoms such as discharge or dysuria but 
did report a vague uncomfortable feeling in his penis.  Also, 
in May 1970, the veteran presented with complaints of back 
pain with no history of trauma.

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's current chronic prostatitis is related 
to the symptomatology experienced in service.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present prostatitis.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's current chronic prostatitis is 
related to his active duty service.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


